DETAILED ACTION
This final Office action is responsive to Applicant’s amendment filed March 9, 2022. Claims 1, 2, 4, 6, 8, 9, 11, 13, 15, 16, 18, and 20 have been amended. Claims 3, 10, and 17 are cancelled. Claims 1-2, 4-9, 11-16, and 18-20 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed March 9, 2022 have been considered but they are not fully persuasive.
The art rejections have been withdrawn, responsive to Applicant’s claim amendments.
Applicant lists the claim limitations and makes a general assertion that the claims do not incorporate abstract ideas (pages 14-15 of Applicant’s response). Applicant provides no specific argument in support of this assertion. The Examiner maintains that the claims incorporate abstract ideas, for the reasons explained in the rejection.
	Applicant submits:
…Amended independent claim 1 provides a solution to VR systems and inventory generation technology by providing a program that automatically obtains items based on an interaction with the simulated virtual environment and feedback from the user. Thus, the present invention provide an improvement on VR technologies by collecting data based on an activity, predicting various details regarding the activity, simulating the activity through VR, receiving user feedback through a haptic algorithm, generating a need-based inventory based on user feedback of the simulated activity, and automatically obtaining items generated on the need-based inventory. The present invention can transmit the generated need-based inventory to a user computing device, or a server computing device based on user feedback, proximity to a device, and the simulated activity within the virtual environment. (Page 16 of Applicant’s response)

The Examiner respectfully disagrees. The claims present “virtual reality” simply as an environment for monitoring user movement to recommend items for purchase. The claims lack details showing that the virtual reality environment accomplishes anything more than a generally-automated version of a human analog of the underlying process (e.g., a human sales person or expert can similarly watch a customer take a practice swing with a golf club to make purchase recommendations). As to recitations of sensors, the independent claims receive user feedback “while the user experiences the simulated activity via sensor devices within the generated virtual environment, the sensor devices including tactile sensors that measure forces exerted by the user on an interface.” The user feedback is not necessarily related to how the sensor devices work. Feedback may be provided by a user manually (e.g., see Spec: ¶¶ 24, 34). Also, receiving sensor data that is simply used for analysis is an example of generic data gathering. Applicant’s Specification describes the sensors in a high-level manner using generic components: “[0003] Haptic technology refers to any technology that can create an experience of touch by applying forces, vibrations, or motions to the user. Haptic devices may incorporate tactile sensors that measure forces exerted by the user on the interface. Simple haptic devices are common in the form of game controllers, joysticks, and steering wheels.” Dependent claims 6, 13, and 20 use sensors in conjunction with machine learning algorithms and pattern recognition algorithms. The sensors are used, presumably to gather data relevant to machine learning algorithms and pattern recognition algorithms, at a high level of generality. The sensors are generally applied to implement the abstract ideas.
	On page 17 of Applicant’s response, Applicant argues:
Applicant respectfully submits that amended independent claim 1 specifies an improvement an improvement on VR technologies by collecting data based on an activity, predicting various details regarding the activity, simulating the activity through VR, receiving user feedback through a haptic algorithm, generating a need-based inventory based on user feedback of the simulated activity, and automatically obtaining items generated on the need-based inventory.

It is not clear how the underlying virtual reality technology itself is improved. The virtual reality provides an environment through which data is obtained, but the manner of data gathering is claimed at a high level of generality. Applicant refers to a “haptic algorithm,” but a “haptic algorithm” is not recited in the claims and it is not clear what such an algorithm would necessarily entail. Applicant concludes that “the limitations of amended independent claim 1, at a minimum, improve the functionality of the computing infrastructure itself by providing a program to automatically generate a need-based inventory that automatically obtains items based on an interaction with the simulated virtual environment and feedback from the user.” (Page 17 of Applicant’s response) Generating a need-based inventory and automatically obtaining items have been identified in the rejection as presenting details of the abstract ideas. The simulated virtual environment is just a field of use and presented as a means for general data gathering, as currently claimed. Feedback may be provided manually from the user (e.g., see Spec: ¶¶ 24, 34). (It is noted that the Examiner has provided a proposed claim below that she believes would likely overcome the rejection under 35 U.S.C. § 101 and it incorporates more details of the general concepts being argued by Applicant.)
	On page 18 of the response, “Applicant asserts that each step in amended independent claim 1, relies on specific rules (mathematical relationships) that provide a particular solution to the problem of developing a task distribution model, as opposed to merely claiming the idea of a solution or outcome.” This statement is confusing in that Applicant’s identification of “mathematical relationships” in the claims implies that the claims also incorporate the abstract idea of mathematical concepts. Additionally, it does not suffice to present any particular solution to a problem to overcome the rejection; instead, the claims should present a technical solution to a technical problem. At present, the claims lack detail as to specifically how a technical solution is achieved to address a technical problem.
	The rejection under 35 U.S.C. § 101 is maintained.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4-9, 11-16, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claims fall within at least one of the four categories of patent eligible subject matter. The claimed invention is directed to “generating a need-based inventory based on interaction with a virtual reality environment” (Spec. ¶ 1) without significantly more.
Step
Analysis
1: Statutory Category?
Yes – Process (claims 1-2, 4-7), Article of Manufacture (claims 8-9, 11-14), Apparatus (claims 15-16, 18-20)
2A – Prong 1: Judicial Exception Recited?
Yes – The claims recite a method comprising:
           analyzing a plurality of attributes within collected data associated with an activity;
	matching at least one respective attribute in the plurality of attributes within the collected data to a corresponding pre-stored attribute within a plurality of pre-stored attributes associated with a plurality of known activities;
	predicting a plurality of first details based on a result of a positive match of the at least one respective attribute to at least one corresponding pre-stored attribute within a generated simulated activity;
	predicting a plurality of related activities by determining a plurality of second details associated with each respective related activity that are within a predetermined threshold on a range of relatedness including a numerical scale, where a largest number in the numerical scale is defined as highest related to the activity and a lowest number in the numerical scale is defined as lowest related to the activity;
	simulating the activity environment by generating virtual items for assistance with a performance of the simulated activity within the environment;
	in response to receiving the user feedback for each generated virtual item based on the simulated activity, generating a need-based inventory from user input based on an analysis of the received user feedback for each respective item associated with the simulated activity within the environment;
	automatically obtaining each respective item within the generated need-based inventory; and 
	automatically updating the generated need-based inventory in response to
automatically obtaining each respective item within the generated need-based inventory; and details thereof. 

These details exemplify the abstract idea(s) of a mental process (since the details include concepts performed in the human mind, including an observation, evaluation, judgment, and/or opinion) and a method of organizing human activity (since the details include examples of commercial or legal interactions, including advertising, marketing or sales activities or behaviors, and/or business relations and managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions). Aside from a general link to a field of use and generally applying hardware and software to implement the abstract ideas (addressed below), a human user could observe and evaluate data associated with an activity of a user and provide recommendations of inventory. Making inventory decisions is related to a sales process and a business management process, thereby exemplifying the organization of human activity. The dependent claims further present details of the abstract ideas. For example, claims 2, 9, and 16 learn movements of a user and determine a pattern associated with the user based on the learned movement; however, a human could make such observations and evaluations. The analysis is also used to promote sales by recommending inventory. Aside from generally using machine learning and artificial intelligence algorithms, dependent claims 4, 11, and 18 further present details of the aforementioned abstract ideas. Aside from “using sensors in conjunction with machine learning algorithms and pattern recognition algorithms” (addressed below), dependent claims 6, 13, and 20 further present details of the aforementioned abstract ideas. Dependent claims 7 and 14 further present details of the aforementioned abstract ideas and the fact that inventory is obtained, purchased, and shipped exemplifies a sales transaction and human interactions.
2A – Prong 2: Integrated into a Practical Application?
No – The process claims recites a “computer-implemented method” and include simulating the activity within a virtual reality environment by generating virtual items for assistance with a performance of the simulated activity within the virtual reality environment. The article of manufacture claims include a computer program product comprising one of more computer readable storage media and program instructions stored on the one or more of the computer readable storage media. The apparatus claims include a computer system comprising one or more computer processors, one or more computer readable storage media, and program instructions stored on the one or more computer readable storage media.
The claims as a whole merely describe how to generally “apply” the abstract idea(s) in a computer environment.  The claimed processing elements are recited at a high level of generality and are merely invoked as a tool to perform the abstract idea(s).  Simply implementing the abstract idea(s) on a general purpose processor is not a practical application of the abstract idea(s); Applicant’s specification discloses that the invention may be implemented using general purpose processing elements and other generic components (Spec: ¶¶ 38-53).  
All claims simulate the activity within a virtual reality environment by generating virtual items. This is only a general link to technology and generally applies virtual reality to the abstract ideas at a high level.
The use of machine learning algorithms and artificial intelligence algorithms (recited in all claims) is a general link to technology and the claims only generally apply these algorithms to the abstract ideas at a high level.
Dependent claims 5, 12, and 19 generate a virtual simulation and a virtual item, which merely exemplifies a general link to technology and generally applies virtual reality to the abstract ideas at a high level.
The independent claims receive user feedback “while the user experiences the simulated activity via sensor devices within the generated virtual environment, the sensor devices including tactile sensors that measure forces exerted by the user on an interface.” The user feedback is not necessarily related to how the sensor devices work. Feedback may be provided by a user manually (e.g., see Spec: ¶¶ 24, 34). Also, receiving sensor data that is simply used for analysis is an example of generic data gathering. Applicant’s Specification describes the sensors in a high-level manner using generic components: “[0003] Haptic technology refers to any technology that can create an experience of touch by applying forces, vibrations, or motions to the user. Haptic devices may incorporate tactile sensors that measure forces exerted by the user on the interface. Simple haptic devices are common in the form of game controllers, joysticks, and steering wheels.”
Dependent claims 6, 13, and 20 use sensors in conjunction with machine learning algorithms and pattern recognition algorithms. The sensors are used, presumably to gather data relevant to machine learning algorithms and pattern recognition algorithms, at a high level of generality. The sensors are generally applied to implement the abstract ideas.
The claims also generally receive, store, and/or output data, which are examples of insignificant extra-solution activity. 
2B: Claim(s) Provide(s) an Inventive Concept?
No – As explained above, there is nothing in the claims as a whole that adds significantly more to the abstract idea(s).  Evidence regarding operations of the additional elements that are well-understood, routine, and conventional is provided below.
MPEP § 2106.05(d)(II) sets forth the following:
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec…; TLI Communications LLC v. AV Auto. LLC…; OIP Techs., Inc., v. Amazon.com, Inc…; buySAFE, Inc. v. Google, Inc…; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc…
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
;…


NOTE: The Examiner unsuccessfully attempted to contact Applicant’s representative multiple times on May 19-20, 2022 in order to discuss potential amendments to overcome the rejection under 35 U.S.C. § 101 to place the application in condition for allowance. In the interest of establishing an ordered combination of operations of the additional elements that would present significantly more than the abstract ideas, the Examiner was going to recommend incorporating the following details in the independent claims. For example, using claim 1 as an exemplary claim, the Examiner proposes amending the claim along the lines of the following example (and making amendments of similar scope to the other independent claims):
1. (Currently Amended) A computer-implemented method comprising:
	analyzing a plurality of attributes within collected data associated with an activity;
	matching at least one respective attribute in the plurality of attributes within the
collected data to a corresponding pre-stored attribute within a plurality of pre-stored attributes associated with a plurality of known activities;
	predicting a plurality of first details based on a result of a positive match of the at
least one respective attribute to at least one corresponding pre-stored attribute within a generated simulated activity using machine learning algorithms and artificial intelligence algorithms;
	predicting a plurality of related activities by determining a plurality of second details associated with each respective related activity that are within a predetermined threshold on a range of relatedness including a numerical scale, where a largest number in the numerical scale is defined as highest related to the activity and a lowest number in the numerical scale is defined as lowest related to the activity;
	simulating the activity within a virtual reality environment by generating virtual items for assistance with a performance of the simulated activity within the virtual reality environment;
	receiving user feedback while the user experiences the simulated activity via sensor devices within the generated virtual environment, the sensor devices including tactile sensors that measure forces exerted by the user on an interface;
	validating a performance of the user by tracking movements of the user during the simulated activity using the sensor devices in conjunction with machine learning algorithms and pattern recognition algorithms;
	in response to receiving the user feedback and the validated performance of the user for each generated virtual item based on the simulated activity, generating a need-based inventory from user input based on an analysis of the received user feedback for each respective item associated with the simulated activity within the virtual environment;
	automatically obtaining each respective item within the generated need-based
inventory; and 
	automatically updating the generated need-based inventory in response to
automatically obtaining each respective item within the generated need-based inventory;
by a program of a computing device, accessing an IoT of the user and cross-referencing the need-based inventory with items that the user currently owns and the program automatically and electronically purchasing, using the user’s IoT, at least one item located on the need-based inventory and not currently owned by the user.
Allowable Subject Matter
Claims 1-2, 4-9, 11-16, and 18-20 are allowed over the prior art. Brekke et al. (US 2017/0274256) generates product recommendations predicted to be of interest to a user in response to observing simulated activity performed by the user in the virtual environment (as set forth in the previous art rejections of at least claims 1 and 4 of the non-final Office action dated December 9, 2021). While Brekke does not explicitly disclose that the predicting is performed using machine learning algorithms and artificial intelligence algorithms, Brekke does use regression and general learning algorithms (Brekke: ¶¶ 43, 100, 102, 110, 186, 215-229). Additionally, Kudirka uses a mixed-reality golf tracking and simulation system to select clubs and the clubs selection may be based on machine learning techniques, including regression analysis, and the identification of patterns (Kudirka: ¶¶ 161-162). Brekke does not explicitly disclose automatically updating the generated need-based inventory in response to automatically obtaining each respective item within the generated need-based inventory. Webber et al. (US 2013/0110670) discloses that a wish list may be set up for a user (Webber: ¶¶ 91-96). Webber’s wish list is analogous to Brekke’s golf club recommendations for a user (e.g., a generated need-based inventory) since both attempt to target a purchase or set of purchases that a user likely desires. If someone attempts to purchase an item that has already been purchased from the wish list for the user, an alert is generated to that effect and the item may be removed from the wish list (Webber: ¶¶ 96, 110-111). Brekke does not explicitly disclose predicting a plurality of related activities by determining a plurality of second details associated with each respective related activity that are within a predetermined threshold on a range of relatedness including a numerical scale, where a largest number in the numerical scale is defined as highest related to the activity and a lowest number in the numerical scale is defined as lowest related to the activity and receiving user feedback while the user experiences the simulated activity via sensor devices within the generated virtual environment, the sensor devices including tactile sensors that measure forces exerted by the user on an interface. Mattingly et al. (US 2018/0005312) discloses that haptic feedback (including tactile feedback) and sensors (such as a force sensor) may be used to detect user movements (Mattingly: ¶¶ 12, 17, 32-34, 43). A simulation may be performed in a particular, custom environment in order to allow a user to test a product for potential purchase (Mattingly: ¶¶ 16-23, 39-46, 55). Mattingly does not specifically disclose the claimed details of the numerical scale. Weerasinghe (US 2013/0246222) discussed how haptic emulations may be used to help a user make a purchasing decision and then the client-side application may be connected to a merchandise ordering and billing system to complete the purchase (Weerasinghe: ¶¶ 26, 61-62). Hoyer et al. (“Transforming the Customer Experience Through New Technologies.” Journal of Interactive Marketing, 51 (2020) 57-71. Available online 19 May 2020. Retrieved from ScienceDirect) discloses that Internet of Things (IoT) technology, virtual reality (VR), and artificial intelligence (AI) may be used for various shopping applications, including the ability to anticipate what a customer is likely to need and ship it in advance, with the opportunity for the customer to return unwanted items (Hoyer: pp. 58, 62-65). While the cited prior art addresses all of the general claim concepts, the references fail to collectively teach or suggest all of the specific recited details and the particular manner in which all of the limitations are integrated, as claimed. Therefore, claims 1-2, 4-9, 11-16, and 18-20 are deemed to be allowable over the prior art or record.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA M DIAZ whose telephone number is (571)272-6733. The examiner can normally be reached M-F, 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUSANNA M. DIAZ/           Primary Examiner, Art Unit 3683